                        Case 2:19-cv-01127-JCM-BNW Document 29
                                                            30 Filed 11/20/20
                                                                     12/04/20 Page 1 of 2




                    1 SAO
                      MATTHEW A. CAVANAUGH
                    2 Nevada Bar No. 11077
                      E-Mail: Matthew.Cavanaugh@lewisbrisbois.com
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      702.893.3383
                    5 FAX: 702.893.3789

                    6 Attorneys for Defendants Power Contracting,
                      LLC, Pike Electric, LLC and Christopher
                    7 John Cottelit

                    8
                                                         UNITED STATES DISTRICT COURT
                    9
                                                         SOUTHERN DISTRICT OF NEVADA
                   10

                   11
                      ATTILA RAGNVALD VANATTA, an                       CASE NO. 2:19-cv-01127-JCM-BNW
                   12 individual;
                                      Plaintiff,
                   13                                                   STIPULATION AND ORDER FOR
                             vs.                                        DISMISSAL WITH PREJUDICE
                   14
                      CHRISTOPHER JOHN COTTELIT, an
                   15 individual; PIKE ELECTRIC, LLC, a foreign
                      limited-liability company; POWER
                   16 CONTRACTING, LLC; DOE Employees 1-
                      10; DOE Individuals 11-20; and ROE
                   17 Corporations 21-30.

                   18                      Defendants.

                   19
                   20            IT IS HEREBY STIPULATED by and among Plaintiff, ATTILA RAGNVALD
                   21 VANATTA, by and through his attorneys of record, MOSS BERG INJURY LAWYERS, and
                   22 Defendants, CHRISTOPHER JOHN COTTELIT, PIKE ELECTRIC, LLC, and POWER
                   23 CONTRACTING, LLC, by and through their attorneys of record, LEWIS BRISBOIS
                   24 BISGAARD & SMITH, LLP, that all claims against Defendants arising out of the subject motor
                   25 vehicle accident shall be dismissed with prejudice, and each party to bear their own costs and
                   26 attorney’s fees.
                   27            IT IS FURTHER STIPULATED that no jury fees were posted in the above referenced
                   28 matter.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4829-9980-6417.1
ATTORNEYS AT LAW
                        Case 2:19-cv-01127-JCM-BNW Document 29
                                                            30 Filed 11/20/20
                                                                     12/04/20 Page 2 of 2




                    1            IT IS FURTHER STIPULATED that any jury trial scheduled to commence in this matter

                    2 shall be vacated.

                    3 MOSS BERG INJURY LAWYERS                                 LEWIS BRISBOIS BISGAARD & SMITH
                    4 /s/ Marcus A. Berg______________                         /s/ Matthew A. Cavanaugh____________
                    5 Marcus A. Berg, Esq.                                     Matthew A. Cavanaugh, Esq.
                      Nevada Bar No.: 9760                                     Nevada Bar No. 11077
                    6 4101 Meadows Lane, Ste. 110                              6385 S. Rainbow Blvd., Suite 600
                      Las Vegas, NV 89107                                      Las Vegas, Nevada 89118
                    7 Attorneys for Plaintiff
                                                                               Attorney for Defendants
                    8

                    9

                   10                            ORDER FOR DISMISSAL WITH PREJUDICE

                   11            Upon stipulation of the parties, by and through their respective counsel of record:

                   12            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that any and all claims in

                   13 the above-entitled action, be, and the same are hereby, dismissed with prejudice, with each party

                   14 to bear their own attorneys’ fees and costs; and,

                   15            IT IS SO ORDERED

                   16                  December
                                 Dated this        4, 2020.
                                            _____ day of ____________________, 2020.
                   17

                   18
                                                                       ____________________          _____
                   19                                                  UNITED STATES DISTRICT COURT JUDGE
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-9980-6417.1                                   2
